             Case 5:20-cv-00006-JPB Document 50 Filed 04/07/21 Page 1 of 1 PageID #: 369


                                  UNITED STATES DISTRICT COURT
                                                     for the
                                         Northern District of West Virginia
  Charissa M. Erdman
                Plaintiff(s)
                  v.                                           Civil Action No.   5:20-cv-6
  US REO Fund V, LLC, First Fidelity REO, LLC
                Defendant(s)


                                    JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
         Judgment award           Judgment costs      Other


    Plaintiff’s Petition for Fee Award is hereby GRANTED. Defendants shall pay plaintiff $32,012.51
    in fees and costs. Post judgment interest at the statutory rate shall run on the full amount of this
    judgment. Judgment entered in favor of Plaintiff.




    other:



   This action was:
        tried by jury          tried by judge       decided by judge




   decided by Judge John Preston Bailey




                                                                CLERK OF COURT
Date:   April 7, 2021                                           Cheryl Dean Riley
                                                                /s/ L.M. Murphy
                                                                         Signature of Clerk or Deputy Clerk
